Citation Nr: 0608053	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression and 
anxiety.

2.  Entitlement to service connection for bursitis of the 
right wrist.

3.  Entitlement to service connection for pelvic inflammatory 
disease.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for syncopal headaches 
secondary to asthma.


REPRESENTATION

The veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
November 1994 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the veteran's claims for service connection for 
depression and anxiety, bursitis of the right wrist, pelvic 
inflammatory disease, a right knee disability, and syncopal 
headaches secondary to asthma.  In June 2004, she withdrew 
her request for a hearing before a Veterans Law Judge (VLJ) 
of the Board.  See 38 C.F.R. § 20.704(e) (2005).  
Subsequently, the case was transferred to the RO in Roanoke, 
Virginia.


FINDING OF FACT

The medical evidence of record indicates the veteran does not 
currently have chronic depression and anxiety, bursitis of 
the right wrist, pelvic inflammatory disease, a right knee 
disability, or chronic headaches secondary to asthma.  


CONCLUSION OF LAW

The veteran does not currently have chronic depression and 
anxiety, bursitis of the right wrist, pelvic inflammatory 
disease, a right knee disability, or chronic headaches 
secondary to asthma that are residuals of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a VCAA notice in June 2003.  This 
letter provided her with notice of the evidence needed to 
support her claims that was not on record at the time of the 
letter, the evidence VA would assist her in obtaining, and 
the evidence it was expected that she would provide.  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the "fourth element" 
mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. at 130 (Ivers, J., dissenting).  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the June 2003 VCAA letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to her claims.  
The letter requested that she provide or identify any 
evidence supporting her claims and specifically outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice her, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

As mentioned, the veteran was provided with a VCAA notice 
letter in June 2003 - after the RO's initial adjudication of 
her claims in October 2002.  So obviously this did not comply 
with the requirement that VCAA notice precede the initial RO 
adjudication.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  See, too, Mayfield, 19 Vet. App. at 
114 (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Failure to provide 
notice before the first adverse decision by the AOJ would not 
have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))

Here, the June 2003 VCAA notice provided the veteran 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the 
September 2005 supplemental statement of the case (SSOC), 
wherein the RO readjudicated her claims based on any 
additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
and statement of the case (SOC).  In response to the June 
2003 letter, she submitted argument as well as copies of her 
service medical records (SMRs), a December 2002 letter from 
Dr. Niven (a VA doctor), and VA outpatient treatment records 
from March 2003.  (See July 2003 VA Form 9, substantive 
appeal).  So under these circumstances, the Board finds she 
was afforded "a meaningful opportunity to participate 
effectively in the processing of [her claims] by VA," and 
thus, "essentially cured the error in the timing of 
notice."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim[s] 
by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

In developing her claims, the RO obtained the veteran's SMRs, 
and her VAOPT records.  Private medical records were obtained 
from the El Paso Treatment Center.  In addition, a VA 
examination was scheduled in August 2004.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And although scheduled, 
she declined her opportunity for a hearing to provide oral 
testimony in support of her claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, "and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate [her claims]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).



Certain chronic diseases, including arthritis (i.e., 
bursitis), are presumed to have been incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations when a service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
degree of additional disability attributable to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

Entitlement to Service Connection for Depression and Anxiety

The veteran reported that she sought counseling during 
military service in November 1995 because of an argument she 
had with a fellow soldier.  (See July 2003 VA Form 9, 
substantive appeal).  She also said she experienced stress 
when she was deployed in November 1996, and again in December 
1998 when her grandfather died.  Her SMRs, however, do not 
indicate she was ever treated for depression or anxiety - 
although, she did report depression and anxiety on a June 
1998 Health Enrollment Assessment Review (HEAR) 
Questionnaire, and on a June 2002 enrollment form for TRICARE 
Prime.  Nevertheless, the report of the September 2002 
physical examination given prior to her discharge from 
military service indicates that depression was not found.  
Furthermore, a January 2005 VAOPT record indicates she said 
that she was not depressed.

Despite several notations during service that the veteran 
believed she had depression and anxiety, there is no evidence 
that she has been diagnosed with a chronic psychiatric 
disorder.  And there also is no evidence that she currently 
has anxiety or depression.  Without competent medical 
evidence confirming she currently has a psychiatric disorder 
and linking it to her military service, she has no valid 
claim.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  See, too, Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  So 
this claim must be denied.


Entitlement to Service Connection for Bursitis of the Right 
Wrist, 
and a Right Knee Disability

The veteran alleges that repetitive strenuous use of her 
right wrist during service caused bursitis.  (See July 2003 
VA Form 9, substantive appeal).  Her SMRs, however, are 
negative for any complaint of right wrist pain or injury.  
An August 2002 X-ray revealed no fracture, dislocation, 
arthritic or inflammatory change.  The report of the 
September 2002 physical examination given prior to discharge 
from military service indicates that her right wrist was 
normal.  In addition, there is no evidence since her 
discharge that she actually has bursitis or any other 
disability involving her right wrist.

With regard to her right knee, the veteran reported that she 
injured her right knee and ankle during basic training in 
1995.  She also said she hurt her left knee in 1999, which 
created a strain on her right knee ligaments due to 
overcompensation (e.g., by adjusting her gait when walking).  
Her SMRs indicate she hurt her left knee in June 1995, but 
within five days it was better and she asked to be removed 
from light duty profile.  There are no reports of complaints 
of right knee pain or injury during her military service.  
Furthermore, an August 2002 X-ray indicated that her right 
knee was normal, and the report of the September 2002 
physical examination also indicated her right knee was 
normal.  

As mentioned, competent medical evidence is needed to confirm 
the veteran currently has right wrist and knee disabilities 
and to link them to her military service.  Brammer, 3 Vet. 
App. at 225.  Accordingly, these claims also must be denied.


Entitlement to Service Connection for Pelvic Inflammatory 
Disease

The veteran claims that she developed pelvic inflammatory 
disease as a result of contracting chlamydia and genital 
herpes.  (See July 2003 VA Form 9, substantive appeal).  At 
the December 2004 physical examination given shortly after 
her entrance into military service, she noted that she had a 
history of pelvic inflammatory disease.  But in February 1995 
she did not note this in her report of medical history.  In 
December 1995, she was diagnosed with chlamydia, which was 
treated with antibiotics without recurrence.  In September 
1997, she was diagnosed with genital herpes.  In October 
1998, a pelvic examination was normal.  In January 2002, she 
complained of pelvic pain, but an X-ray was normal.  
Upon examination, it was determined she was pregnant.  At the 
September 2002 physical examination given prior to her 
discharge from military service, the pelvic examination was 
normal except that bacterial vaginosis was noted.  A January 
2005 VAOPT report indicates she complained of pelvic pain, 
and a functional cyst was diagnosed.   There was no mention 
of pelvic inflammatory disease.

In sum, although the veteran has noted a history of pelvic 
inflammatory disease, there is no evidence that she was 
diagnosed with this condition during or since service.  So 
again, without competent medical evidence confirming she 
currently has pelvic inflammatory disease and linking it to 
her military service, she has no valid claim.  Brammer, 3 
Vet. App. at 225.

Entitlement to Service Connection for Syncopal Headaches 
Secondary to Asthma

The veteran reports that she had several syncopal episodes 
during service whereby she lost consciousness due to her 
exercise-induced asthma.  (Note:  She has been service 
connected for asthma since her discharge from military 
service).  After she regained consciousness, she said that 
she would have severe headaches that would last several days.  
In June 2002, she said that she was placed on a new regimen 
to treat her seizures.  She said she is now taking liquid 
albuterol, which causes high blood pressure, headaches, and 
increased eye pressure.

The veteran's SMRs indicate she had a syncope episode in 
January 1996 followed by a headache.  She also complained of 
headaches in October and December 1996.  In March 1997, she 
had a headache associated with flu-like symptoms and was 
ultimately diagnosed with a urinary tract infection.  In June 
2002, on a TRICARE Prime enrollment form, she noted that she 
had chronic headaches.  However, also in June 2002 on a 
Report of Medical History, she indicated that she did not 
have frequent or severe headaches.  Medical records since her 
discharge from military service do not indicate she has 
chronic headaches.

In sum, although the evidence indicates the veteran had 
headaches during service - these appear to have been acute 
and transitory.  The evidence does not indicate she had 
chronic headaches during service or since.  So this claim 
must also be denied because there is no competent medical 
evidence confirming she currently has chronic headaches and, 
of equal significance, linking them to her military service 
or service-connected asthma.  Brammer, 3 Vet. App. at 225. 




Benefit of the Doubt Doctrine

For these reasons, the claims for service connection for 
depression and anxiety, bursitis of the right wrist, pelvic 
inflammatory disease, a right knee disability, and syncopal 
headaches secondary to asthma must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claims for service connection for depression and anxiety, 
bursitis of the right wrist, pelvic inflammatory disease, a 
right knee disability, and syncopal headaches secondary to 
asthma, are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


